Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 1 of 9 PageID: 163




RITA F. BARONE, ESQ.
Attorney ID No. 038211995
PURCELL, MULCAHY & FLANAGAN
One Pluckemin Way
P.O. Box 754
Bedminster, NJ 07921
(908) 658-3800
Attorneys for Defendant, Teaneck Community Charter School
Our File: 304-26623 -RFB

                                         UNITED STATES DISTRICT COURT
  E.O. and D.O. o/b/o E.O.,              DISTRICT OF NEW JERSEY
                                         DOCKET NO. 2:20-CV-04803
              Plaintiffs,
                                                   Civil Action
  vs.

  TEANECK BOARD OF EDUCATION                          ANSWER
  and TEANECK COMMUNITY CHARTER
  SCHOOL,

              Defendants.



Defendant, Teaneck Community Charter School, having offices at 563

Chestnut Avenue, Teaneck, New Jersey 07666, by way of Answer to the

Complaint, says:

                                   PARTIES

        1.   Defendant   Teaneck   Community    Charter   School   ("TCCS”)

admits the allegations set forth in paragraph 1 of the Complaint.

        2.   Defendant   TCCS   admits   the   allegations   set   forth   in

paragraph 2 of the Complaint.




                                                                            1
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 2 of 9 PageID: 164



      3.   No response is required to paragraph 3 of the Complaint,

as it sets forth legal conclusions.

           4.    Defendant TCCS admits it is a public school, funded

by public monies and open to residents within the Board’s school

district. Defendant TCCS provides no response to the remaining

allegations     in paragraph 4 of the Complaint, as it sets forth

legal conclusions to which no response is required.

                         JURISDICTION AND VENUE

      5.   Defendant    TCCS   admits   the   allegations   set   forth   in

paragraph 5 of the Complaint.

      6.   Defendant    TCCS   admits   the   allegations   set   forth   in

paragraph 6 of the Complaint.

                                   FACTS

      7.   Defendant TCCS provides no response to paragraph 7 of

the Complaint, as it sets forth legal conclusions to which no

response is required.

      6. Defendant TCCS admits the allegations set forth in this

second paragraph 6 of the Complaint.

      7. Defendant TCCS admits the allegations set forth in this

second paragraph 7 of the Complaint.

      8.   Defendant    TCCS   admits   the   allegations   set   forth   in

paragraph 8 of the Complaint.

      9.   Defendant    TCCS   admits   the   allegations   set   forth   in

paragraph 9 of the Complaint.


                                                                           2
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 3 of 9 PageID: 165



      10.   Defendant   TCCS   admits   the   allegations   set   forth   in

paragraph 10 of the Complaint.

      11.   Defendant   TCCS   admits   the   allegations   set   forth   in

paragraph 11 of the Complaint.

      12.   Defendant TCCS neither admits nor denies the allegations

in paragraph 12 of the Complaint as they are not directed toward

TCCS.

      13.   Defendant TCCS neither admits nor denies the allegations

in paragraph 13 of the Complaint as the documents referenced speak

for themselves.

      14.   Defendant TCCS neither admits nor denies the allegations

in paragraph 14 of the Complaint as they are not directed toward

TCCS.

      15.   Defendant TCCS admits Parents filed an Emergent Relief

Application on March 10, 2020, the contents of which speak for

themselves.     TCCS is without information or belief as to the

remaining allegations in paragraph 15 of the Complaint and leaves

plaintiffs to their proofs.

      16.   Defendant TCCS provides no response to paragraph 16 of

the Complaint as to its conclusions of law to which no response is

required.     As to documents referenced in paragraph 16 of the

Complaint, the documents speak for themselves.




                                                                           3
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 4 of 9 PageID: 166



      17.   Defendant TCCS admits E.O. has attended Sinai School as

described in paragraph 17 of the Complaint.          TCCS neither admits

nor denies the      remaining allegations in paragraph 17          of the

Complaint as they are not directed toward TCCS.

      18.   Defendant TCCS admits E.O.’s tuition has not been paid

to Sinai School.    Defendant TCCS provides no response to paragraph

18 of the Complaint as to conclusions of law to which no response

is required.     As to the Agreement referenced in paragraph 18 of

the Complaint, the document speaks for itself.

      19.   Defendant TCCS neither admits nor denies the allegations

in paragraph 19 of the Complaint as they are not addressed against

TCSS.

                                COUNT ONE

          PLAINTIFFS ARGUE THE BOARD IS RESPONSIBLE TO PAY
        TUITION FOR E.O.’S STAY-PUT PLACEMENT AT SINAI SCHOOL

      20.   Defendant TCCS provides no response to paragraph 20 of

as it is not directed against TCCS.

      21.   Defendant TCCS provides no response to paragraph 21 of

the Complaint, as it is not directed against TCCS.

      22.   Defendant TCCS provides no response to paragraph 21 of

the Complaint, as it is not directed against TCCS.

      23.   Defendant TCCS denies the allegations directed against

it set forth in paragraph 23 of the Complaint.             Defendant TCCS




                                                                          4
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 5 of 9 PageID: 167



neither admits nor denies the remaining allegations in paragraph

23 of the Complaint as they are not addressed against TCSS.

      24.    Defendant TCCS neither admits nor denies the allegations

in paragraph 24 of the Complaint as they are not addressed against

TCSS.

      25.    Defendant TCCS provides no response to paragraph 25 of

the Complaint, as it sets forth legal conclusions to which no

response is required.

      26.    Defendant TCCS provides no response to paragraph 26 of

the Complaint, as its allegations       are not addressed against TCSS.

                               COUNT TWO
                          Declaratory Judgment

            PLAINTIFF ARGUES IN THE ALTERNATIVE THAT TCCS IS
             RESPONSIBLE TO PAY TUITION FOR E.O.’S STAY-PUT
                        PLACEMENT AT SINAI SCHOOL

      27.    Defendant TCCS admits TCSS and the plaintiffs agreed as

set forth in plaintiffs’ Exhibit B to the Complaint, the contents

of which speak for themselves.

      28.    Defendant TCCS provides no response to paragraph 28 of

the Complaint, as it sets forth legal conclusions to which no

response is required.

      29.    Defendant TCCS provides no response to paragraph 29 of

the Complaint, as it sets forth legal conclusions to which no

response is required.




                                                                          5
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 6 of 9 PageID: 168



      30.    Defendant TCCS neither admits nor denies the allegations

in paragraph 30 of the Complaint as they are not addressed against

TCSS.

      31.    Defendant TCCS neither admits nor denies the allegations

in paragraph 31 of the Complaint as they are not directed against

TCSS.

                              COUNT THREE
                          Specific Performance

            PLAINTIFF ARGUES IN THE ALTERNATIVE THAT TCCS IS
                RESPONSIBLE FOR SINAI TUITION UNDER THE
                 DECEMBER 16, 2019 SETTLEMENT AGREEMENT

      32.    Defendant TCCS denies the allegations in paragraph 32 of

the Complaint beyond the December 16, 2019 payment.

      33.    Defendant   TCCS   admits    that   there   is   a   Settlement

Agreement between TCCS and plaintiffs, relied upon by plaintiffs

in paragraph 33 of the Complaint.        As to the contents of paragraphs

1 and 2 of the Settlement Agreement referenced in paragraph 33 of

the Complaint, their contents speak for themselves.

      34.    Defendant TCCS neither admits nor denies the allegations

in paragraph 34 of the Complaint as they are not addressed against

TCSS.

      35.    Defendant TCCS admits the parties may reasonably rely

upon the Agreement referenced.       Defendant TCCS neither admits nor

denies the remaining allegations in paragraph 35 of the Complaint

as they are not addressed against TCSS.



                                                                           6
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 7 of 9 PageID: 169



      36.   Defendant TCCS provides no response to paragraph 36 of

the Complaint, as it sets forth legal conclusions to which no

response is required.

      WHEREFORE, TCCS respectfully request that the Court:

   a. Deny plaintiff’s request to vacate the subject Order;

   b. Enforce the terms of the Settlement Agreement between the

      parties and compel the resident District to provide all costs

      of the stay-put placement;

   c. Deny the request of any party that TCSS be compelled to

      provide any costs of E.O.’s placement at Sinai School beyond

      the payment of costs as set forth in the Settlement Agreement;

   d. Require the parties to comply with the terms of the Settlement

      Agreement as to payment for E.O.’s costs at Sinai School with

      the resident District being responsible for all costs as of

      December 17, 2019;

   e. Deny plaintiffs’ request for counsel fees as to any TCCS

      contribution; and

   f. Dismiss the Complaint with prejudice as to Defendant Teaneck

      Community Charter School.




                                                                          7
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 8 of 9 PageID: 170



                       AFFIRMATIVE DEFENSES

      1.   No aspect of the New Jersey Charter School Program Act

places fiscal responsibility on a charter school for any period of

a charter student’s enrollment in a private school.

      2.   E.O. was unilaterally placed at the Sinai School by her

parents from September 2019 through December 16, 2019.

      3.   The resident district is financially responsible for all

TCCS costs related to E.O.’s placement beginning on December 17,

2019 as per her Amended IEP that was agreed to by all required

parties to the IEP meeting for E.O., and the parties’ Settlement

Agreement.

      4.   Plaintiffs’ claim is not based upon an appropriate legal

standard as against TCCS, as it seeks relief beyond what is

required by law.

      5.   Judge Barry E. Moscowitz’s Order of January 28, 2020

approved the Settlement Agreement between the plaintiffs and TCCS

that placed E.O. at Sinai School with the District having fiscal

responsibility for the placement as of December 17, 2019.

      6.   The cost of E.O.’s “stay-put” placement at Sinai School

is not the responsibility of TCCS under 20 U.S.C. 1451(j) relied

upon by plaintiffs.




                                                                          8
Case 2:20-cv-04803-SDW-LDW Document 7 Filed 06/22/20 Page 9 of 9 PageID: 171



      7.   The   New   Jersey   Charter   School   Program   Act   N.J.S.A.

18A:36A-11(b) and its implementing regulation at N.J.A.C. 6A:23A-

15.4 both place exclusive responsibility for a charter school

student’s private school costs on the student’s resident District.

      8.   The resident District is financially responsible for all

TCCS costs related to E.O.’s placement beginning on December 17,

2019 as per her Amended IEP that was agreed to by all required

parties to the IEP meeting.

      9. This court lacks jurisdiction because plaintiffs have

failed to exhaust their administrative remedies.

      10. Plaintiffs fail to state a claim upon which relief can be

granted because ALJ Bass held that the emergent relief application

was procedurally flawed.

      11. Plaintiffs fail to state a claim upon which relief can be

granted because ALJ Bass held that the emergent relief application

failed on the merits.




                             PURCELL, MULCAHY & FLANAGAN, LLC
                             Attorneys for Defendant
                             Teaneck Community Charger School


                             By:     /s/ Rita F. Barone
                                   RITA F. BARONE

DATED: June 22, 2020



                                                                          9
